Citation Nr: 1703797	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  15-37 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from October 1941 to October 1947.  He died in July 1993; the appellant is his surviving spouse.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action, on her part, is required.


REMAND

The appellant asserts entitlement to service connection for the cause of the Veteran's death, which she contends was due to asbestos exposure during his military service.  See, e.g., the appellant's claim dated July 2014.  For the reasons set forth below, the Board finds that the appeal must be remanded for further development.

As noted above, the Veteran died in July 1993.  His death certificate indicates that his cause of death was metastatic lung cancer to the brain.

The Veteran's service personnel records show that he served aboard the U.S.S. TENNESSEE, the U.S.S UNIMAK, and the U.S.S. PIEDMONT during his six years of active duty.  The Board notes that all three ships were of the World War II-era, and VA has recognized that such vessels contained asbestos.  The RO conceded a "minimal probability" that the Veteran would have been exposed to asbestos during service.  The Board notes that VA's Adjudication Procedure Manual (M21-1) indicates that for many asbestos-related diseases, the latency period varies from 10 to 45 or more years between first exposure and development of the disease.  An asbestos-related disease also can develop from brief exposure to asbestos.  M21-1, Part IV, Subpart ii, 2.c.2.f (updated Nov. 2, 2016).

The Federal Circuit has held that the general duty to assist provision, 38 U.S.C.A. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.

Given that the Veteran died from lung cancer and was exposed to asbestos, it cannot be said that there is no reasonable possibility that a VA opinion on whether the lung cancer that caused the Veteran's death was related to his asbestos exposure in service.  As such, the matter should be remanded in order for a VA opinion to be obtained on this question.

Prior to arranging for the VA medical opinion, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records to include the Veteran's VA and private treatment records referenced in the January 2017 Informal Hearing Presentation.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  After all available records and/or responses have been associated with the claims file, arrange to have an appropriate VA physician comprehensively review the record and provide opinion addressing the relationship, if any, between the Veteran's service and his death.

The contents of the entire claims file (paper and electronic) to include a complete copy of this REMAND, must be made available to, and be reviewed by, the designated physician, and the opinion should include discussion of the Veteran's documented medical history and all lay assertions, to include those advanced by the appellant and on her behalf. 

Specifically, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater possibility) that the lung cancer that caused his death was related to his military service, to include his presumed asbestos exposure.

Complete, clearly-stated rationale for the conclusions reached must be provided.

3.  Thereafter, adjudicate the claim remaining on appeal.  If any benefit sought remains denied, the appellant and her representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

